Citation Nr: 1529155	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to an increased disability rating for esophageal stricture associated with allergic esophagitis, in excess of 30 percent prior to August 20, 2013, in excess of 50 percent since August 20, 2013.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1996 to April 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the RO in Seattle, Washington.  

The Board has considered whether a claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is reasonably raised in conjunction with this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities).  Here, the Veteran has not asserted that his esophageal stricture renders him unemployable.  Indeed, he has stated that he is working full-time in a job he likes (see April 18, 2013 VA Mental Health Outpatient Initial Evaluation Note).  As will be addressed in more detail below, a VA examiner in August 2013 expressly found that disability had no impact on the Veteran's ability to work.  Accordingly, the matter of TDIU entitlement is neither explicitly nor reasonably raised.  


FINDINGS OF FACT

1.  It was factually ascertainable prior to August 20, 2013 that the Veteran's esophageal stricture was manifested by severe symptoms permitting liquids only.  

2.  For the entire period on appeal, the Veteran's esophageal stricture has not been manifested by marked impairment of general health.  


CONCLUSIONS OF LAW

1.  Prior to August 20, 2013, the criteria for a 50 percent disability rating for esophageal stricture were met; the criteria for a rating in excess of 50 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7302 (2014).

2.  Since August 20, 2013, the criteria for a disability rating in excess of 50 percent for esophageal stricture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability rating for his service-connected esophageal stricture associated with allergic esophagitis.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an April 2005 rating decision, the RO granted service connection for a combination of disorders characterized as esophageal stricture secondary to esophagitis, with eosinophilic (allergic) esophagitis, Schatzki Ring, H.Pylori infection, and irritable bowel syndrome.  The RO assigned an initial combined rating of 30 percent pursuant to Diagnostic Code 7346 (hiatal hernia).  The rating was made effective April 28, 2005.  In an October 2006 decision, the rating for esophageal stricture was separated from the ratings for the other service-connected conditions, which were then assigned separate ratings.  The RO assigned a rating of 30 percent for esophageal stricture associated with allergic esophagitis, pursuant to Diagnostic Code 7203 (esophagus, structure).  The effective date of the separate rating was the same as the initial combined rating, April 28, 2005.  

The current appeal arises from a claim for an increased rating received at the RO on February 11, 2010.  In an August 2011 rating decision, the RO denied a rating in excess of 30 percent for the esophageal stricture.  During the pendency of the appeal, in a September 2013 rating decision, the RO granted an increased 50 percent rating for esophageal stricture, effective August 20, 2013, the date of a VA examination which confirmed the appropriate rating criteria.  

For purposes of determining the scope if the issue on appeal, it is important to note that separate ratings are currently assigned for migraine headaches, gastroesophageal reflux disease (GERD) (including multiple food allergies and irritable bowel syndrome), hyperhidrosis, skin lesions, hypertension, a psychiatric disorder, and tinnitus.  Service connection has been specifically denied for symptoms of food hypersensitivity, oral allergy syndrome, laryngitis, allergic rhinitis, asthma, and erectile dysfunction, as well as a thoracolumbar spine disorder, and bilateral cubital tunnel syndrome.  The only issue currently before the Board is the rating for the esophageal stricture.  

Strictures of the esophagus are provided a 30 percent rating where symptoms are moderate.  A 50 percent rating is for assignment for severe symptoms permitting liquids only.  A rating of 80 percent is for assignment where the condition permits passage of liquids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  

The RO based its decision to grant an increased 50 percent rating on the finding reported in an August 2013 VA examination that the Veteran's allergic esophagitis with esophageal stricture resulted in symptoms that were "Severe, permitting passage of liquids only."  For reasons addressed below, the Board finds that the symptomatology supporting the 50 percent rating did not begin on the date of the August 2013 VA examination, but has been present throughout the period on appeal.  Accordingly, a 50 percent rating is warranted for the entire period.  

Regarding the requirement of severe symptoms, the clinical evidence has shown a "severe" condition throughout the period on appeal and before.  A February 1, 2005 biopsy revealed "severe" eosinophilic esophagitis.  A December 27, 2005 report from W.A. Sladek, MD reveals that the Veteran had a "very severe" disease with propensity to recurrent narrowing of the esophagus.  An October 28, 2009 report reveals a history of "severe eosinophilic esophagitis."  As noted above, the current 30 percent rating contemplates only "moderate" symptoms.  

Regarding the requirement that only liquids be permitted, the Board acknowledges that the Veteran has been physically capable of eating certain solid foods during the entire period on appeal.  However, the medical evidence indicates that this has resulted and continues to result in symptom flares and that an elemental or liquid diet has long been recommended to control the disorder.  As early as December 2005 (more than four years prior to the current appeal period), Dr. Sladek noted that the Veteran may require treatment with an elemental (liquid) diet.  By October 2009, the Veteran reported that his only meal was dinner, and that he experienced pain with swallowing, and several times per week, food would get stuck for several hours.  Fifty percent of these episodes were only relieved with vomiting.  In the June 2011 VA examination, it was noted that the esophagus was so tight he could not swallow large pills.  By a September 28, 2011 report, a liquid diet was recommended, but the Veteran was not interested.  An October 24, 2011 VA Primary Care Progress Note indicates that "His private allergist had encouraged an elemental liquid diet but he wasn't able to do this due to expense."  A July 20, 2012 report from Digestive Disease & Endoscopy Center indicates that the Veteran was eating only yogurt, soup, and liquid foods, and he could not swallow grains or raw vegetables.  

Based on what appears to be a long-standing difficulty with eating solid foods, which encompasses the entire period on appeal, and clear findings of a "severe" disability during the entire period on appeal, the Board finds that the description of "moderate" symptoms does not accurately characterize the disability prior to August 20, 2013.  The Board concludes that the criteria for a 50 percent rating are more nearly approximated during the entire period than are the criteria for a 30 percent rating.  

While the Board has found that a 50 percent rating is warranted for the period on appeal, the Board also finds that a rating in excess of 50 percent is not warranted at any time during the appeal.  The essential criterion for the 80 percent level is a finding of marked impairment of general health.  The Board notes that, as between the 50 percent criteria and the 80 percent criteria, the rating schedule establishes successive criteria, i.e., both levels specify that only liquids are permitted; however, to warrant an 80 percent rating, marked impairment of general health must also be shown.  

The Board notes that the term "marked" is not defined under VA regulations.  The term also does not appear to have a generally accepted medical definition.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of the term.  The adjectives "marked" and its related form "markedly" are defined as strikingly noticeable or conspicuous.  Synonyms include striking, outstanding, obvious, and prominent.  See "marked," The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/
browse/marked>.  Thus, the term "marked" is defined in terms of the capacity for outward observation, i.e., whether something is noticeable or obvious.  The Board observes that, under this definition, symptomatology that is productive of impairment that is neither obvious nor conspicuous would not meet the definition of "marked impairment."  Moreover, it is the impairment that must be "marked" or obvious, and not the symptoms themselves.  Therefore, even where symptoms are obvious, impairment of health cannot be presumed to result.  Such impairment in health must be obvious or conspicuous.

VA Primary Care Progress Notes in October 24, 2011 and April 18, 2013 indicate that a 12-point review of systems was negative.  There are references to an abnormal liver function test, apparently in May 2008 (prior to the appeal period); however, this was described in an October 24, 2011 report as a "fatty liver."  At that time, the liver and spleen were not enlarged, and there was no suggestion that these results were thought to be linked to the Veteran's esophageal stricture.  Moreover, updated testing was conducted in April 2013, and these results reveal that liver function and kidney function were found to be normal, as was testing for diabetes, thyroid function, testosterone, and blood counts.  The Veteran was noted to have a Vitamin D deficiency; however the only potential impact described was on the Veteran's mood.  While mood may arguably play a role in general health, no specific impairment in mood was actually attributed to this finding.  Therefore, the impact on general health is neither obvious nor conspicuous.

The evidence in support of the Veteran's assertion that his esophageal stricture has resulted in a marked impairment of general health consists mainly of his general assertions to this effect, and an opinion of M. Montalbano, MD, identified as a board-certified allergy and immunologist.  Dr. Montalbano wrote that the Veteran had a history of severe esophagitis that had negatively impacted his life.  According to this account, multiple food allergies have resulted in frequent strictures of the esophagus severe enough to limit intake of solid foods, in some cases, limiting passage of liquids only, "and marked impairment in the patient[']s general health, to include unintentional weight loss."  The symptoms described by Dr. Montalbano included chest pain, dysphagia, anxiety, acid reflux, nausea, vomiting, food impactions, and unintentional weight loss.  

Despite the use of the term "marked impairment in the patient[']s general health" by Dr. Montalbano, the Board observes that her opinion does not describe any actual impairment in health.  In other words, while Dr. Montalbano described several symptoms experienced by the Veteran, the experience of symptoms does not equate to impairment in health.  For example, chest pain may be indicative of impaired health, or it may not be.  For purposes of the rating criteria, it is the impairment of health that is essential, not the mere occurrence of symptoms.  Such impairment of health must be obvious, and cannot be assumed.  Here, only the symptoms have been described by Dr. Montalbano, not the resulting impairment in health.  

While the notation of unintentional weight loss arguably implies the potential for impairment of general health, in the Veteran's case, this is far from obvious.  Notably, the report of VA examination in August 2013 reveals symptoms such as nausea, vomiting, and weight loss; however, the examiner found no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the condition.  The examiner found that there were no significant diagnostic test findings and/or results (referring to an August 20, 2013 blood test).  The examiner also found that the service-connected esophageal stricture did not impact the Veteran's ability to work.  

Clinical records note the Veteran's weight and body mass index (BMI) as: 

258 pounds (September 23, 2005), 
260 pounds (November 4, 2005), 
251 pounds (BMI 32) on May 29, 2008, 
251 pounds (BMI 32) on October 28, 2009, 
260 pounds (March 2011), 
269 pounds (September 28, 2011), 
258 pounds (BMI 32) on October 24, 2011, 
245 pounds (August 20, 2013), 
251 pounds (April 8, 2013), 
267 pounds (BMI 34) on April 18, 2013, 
240 pounds (BMI 30) on March 4, 2014.  

The May 29, 2008 and March 4, 2014 reports classified the Veteran as "obese" with BMI's of 32 and 30, respectively.  On the April 18, 2013 note, the Veteran's BMI which was identified as being in the high risk category.  It was recorded that, after discussing the health risks of obesity and offering a referral to MOVE! or another weight loss program outside the VA, the Veteran refused such referral.  

Thus, the primary health concern expressed in the VA treatment records throughout the period under consideration was that the Veteran weighed too much.

In light of the evidence indicating that the Veteran's weight was considered too high in comparison to his height, and that this represented a risk to his health, the fact that there has been weight loss at times in this case, and that such loss may have been unintended, is simply not an obvious or conspicuous impairment of general health absent further explanation of the contradictory evidence.  Neither Dr. Montalbano's unexplained statement nor the other medical evidence reasonably identifies an impairment of general health resulting from the Veteran's already acknowledged symptoms, including his weight loss.  

The probative value the Board attaches to any medical opinion is based, in part, on the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In sum, while the Veteran's esophageal stricture has undoubtedly resulted in symptoms which have been acknowledged as severe, the existence of severe symptomatology does not itself demonstrate actual impairment of general health.  Here, any impairment of health resulting from the esophageal stricture is not obvious, is not conspicuous, and is not "marked," as is required for an 80 percent rating.  Impairment of health that is arguable, theoretical, possible, or even probable, does not meet the criteria for the 80 percent rating.  For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 50 percent.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 
 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his symptoms are more severe than is reflected by the assigned rating.  The symptomatology associated with his service-connected esophageal stricture includes chest pain, dysphagia, anxiety, acid reflux, nausea, vomiting, food impactions, and unintentional weight loss.  This impairment is contemplated by the rating schedule.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the 50 percent rating assigned was upheld because the rating criteria for a higher rating were not shown.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified or submitted by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any examination or opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Prior to August 20, 2013, a 50 percent disability rating, but not higher, for esophageal stricture associated with allergic esophagitis, is granted.

Since August 20, 2013, a disability rating for esophageal stricture associated with allergic esophagitis in excess of 50 percent is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


